Exhibit 10.2
(MACLAY MURRAY & SPENS LOGO) [c89287c8928701.gif]
AGREEMENT
between

CYCLACEL PHARMACEUTICALS, INC.
and

SCOTTISH ENTERPRISE
 
re: Convertible Unsecured Loan Notes 2010 in Cyclacel Group plc
 
151 St Vincent Street Glasgow G2 5NJ DX GW67 or LP 33 Glasgow-6 Tel 0141 248
5011 Fax 0141 248
5819
www.mms.co.uk

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause       Page No.     1  
DEFINITIONS AND INTERPRETATION
    1      
 
        2  
XCYTE UNDERTAKING
    2      
 
        3  
DEFAULT INTEREST
    3      
 
        4  
TERMINATION AND REDUCTION OF LIABILITY
    3      
 
        5  
VARIATION
    4      
 
        6  
NOTICES
    4      
 
        7  
ASSIGNATION
    4      
 
        8  
EXPENSES
    5      
 
        9  
ENTIRE AGREEMENT
    5      
 
        10  
GOVERNING LAW AND JURISDICTION
    5      
 
       

 

 



--------------------------------------------------------------------------------



 



This agreement is made by way of a deed on __ 2006
between

(1)  
CYCLACEL PHARMACEUTICALS, INC. incorporated in Delaware (hereinafter called
“Xcyte”);

and

(2)  
SCOTTISH ENTERPRISE established under the Enterprise & New Towns (Scotland) Act
1990 and having its principal place of business at 5 Atlantic Quay, 150
Broomielaw, Glasgow, G2 8LU (hereinafter called “SE”).

together the “parties” and each individually a “party”
WHEREAS

(A)  
SE is the holder of all of the Notes (as defined below) issued by Cyclacel Group
plc.
  (B)  
SE, being the holder of all of the Notes, consented to the Transaction (as
defined below) pursuant to a letter of consent from SE to Cyclacel Group plc,
dated 14 December 2005.
  (C)  
Following the completion of the Transaction, SE has agreed with Cyclacel Group
plc (pursuant to the terms of an agreement entered into on the same date as this
Agreement) to convert the Notes into Preferred D Shares of £0.01 each in
Cyclacel Group plc (the “Conversion Shares”).

IT IS HEREBY AGREED as follows:

1.  
DEFINITIONS AND INTERPRETATION
  1.1  
In this Agreement unless the context shall otherwise require or the contrary
intention appears the following words and expressions shall have the meanings
hereinafter ascribed to them:

     
“Act”
  means the Companies Act 1985;
 
   
“Business Day”
  means a day on which the UK clearing banks are open for normal business in
Scotland (other than a Saturday or Sunday);
 
   
“Conversion Shares”
  means the 1,231,528 Preferred D Shares of £0.01 each in the capital of
Cyclacel Group to be Issued on conversion of the Loan Notes;
 
   
“Cyclacel”
  means Cyclacel Limited, a company incorporated in England under number 0323
7549;
 
   
“Cyclacel Group”
  means Cyclacel Group plc, a company incorporated in England under number
05090795;
 
   
“Notes”
  means the convertible unsecured loan notes 2010 issued to SE by Cyclacel Group
pursuant to a loan note instrument dated 28 July 2005 in principal equal to
£5,000,003.70;
 
   
“SE Successor”
  means any party succeeding in whole or in part to the interests of SE; and
 
   
“Transaction”
  means the sale of all of the outstanding share capital of Cyclacel to Xcyte.

 

 



--------------------------------------------------------------------------------



 



1.2  
Words and expressions defined in the Act shall, unless they are otherwise
defined herein or unless the context otherwise requires, bear the same meanings
in this Agreement.
  1.3  
In this Agreement:-

  1.3.1  
the provisions of the Interpretation Act 1978 with respect to interpretation and
construction shall apply mutatis mutandis;
    1.3.2  
the singular includes the plural and the masculine includes the feminine and
neuter and vice versa;
    1.3.3  
references to persons shall include bodies corporate, unincorporated
associations and partnerships;
    1.3.4  
references to recitals and clauses are, unless the contrary intention appears,
references to the recitals and clauses of this Agreement and the recitals form
part of this Agreement; and
    1.3.5  
the headings and sub-headings of this Agreement are inserted for convenience
only and shall not affect the construction thereof.

1.4  
In interpreting this Agreement the “eiusdem generis” rule shall not apply and
accordingly the interpretation of general words shall not be restricted by being
preceded by words indicating a particular class of acts, matters or things, or
by being followed by particular examples,
  2.  
XCYTE UNDERTAKING

2.1  
Xcyte shall not and hereby undertakes to procure that Cyclacel shall not close
or materially reduce the scale of or dispose of Cyclacel’s operations in
Scotland as carried on at 14 December 2005 (otherwise than with the prior
written consent of SE) to the extent that in the reasonable opinion of SE, any
such closure, reduction or disposal means that Cyclacel or any of its relevant
subsidiaries are no longer able to undertake or support drug discovery and early
drug development capabilities in Scotland such that its or their capabilities in
Scotland are no longer consistent with:

  2.1.1  
Cyclacel’s proprietary gene to drug strategy; and
    2.1.2  
the maintenance and development of a reasonable deep drug pipeline.

2.2  
In arriving at such opinion, SE shall take into consideration the number of
researchers employed in the business in Scotland both as at the date the Notes
were issued and following such closure, reduction or disposal.

2.3  
Xcyte undertakes to use all reasonable endeavours to procure that any person
who, following the time of the completion of the Transaction, acquires shares in
Cyclacel or which acquires the business of Cyclacel shall agree to be bound to
SE on terms no less favourable to SE than as set out in this Agreement.

2.4  
In the event of a breach by Xcyte of its obligations under Clauses 2.1 or 2.3
above, Xcyte shall, as soon as is reasonably possible, notify SE of the
occurrence of such breach and if such breach (i) is capable of remedy but has
not been remedied within 30 days of the date of the occurrence of such breach or
(ii) has not been waived in writing by SE, then SE shall, subject to any dealing
restrictions which may apply to SE or the Conversion Shares, be free to sell the
Conversion Shares (or the corresponding shares in Xcyte following a distribution
of such shares pursuant to a liquidation of Cyclacel Group (the “Xcyte Shares”))
at any time within the period of 45 days following notification of such breach
(if the breach is not capable of remedy) or the period of 45 days after the
expiry of the 30 day period for remedying such breach (if the breach is capable
of remedy), subject in either case to Clause 2.5 below, and Xcyte shall release
SE from any restriction Xcyte has applied to the sale of such shares and which
it is capable of releasing. For the avoidance of doubt this Agreement shall not,
of itself, have effect to impose any restriction on SE’s ability to sell the
Conversion Shares or the Xcyte Shares.

 

2



--------------------------------------------------------------------------------



 



2.5  
If a breach by Xcyte of its obligations under Clauses 2.1 or 2.3 above is
notified to SE within the period of six months following completion of the
Transaction, the 45 day period during which SE may sell the Conversion Shares
(or corresponding Xcyte Shares) pursuant to Clause 2.4 above shall be deemed to
refer to the 45 days immediately following the expiry of such six month period.

2.6  
In the event of a sale by SE of all of the Conversion Shares (or corresponding
Xcyte Shares) in accordance with Clause 2.4 above, if the gross proceeds to SE
are less than £5 million, Xcyte shall, within ten Business Days after SE has
provided to Xcyte written evidence of the amount of the gross sale proceeds
(which evidence SE shall endeavour to provide not later than seven days after
such sale), pay to SE the amount by which the gross sale proceeds are less than
£5 million.

2.7  
Subject to Clause 2.8 below, in the event that SE does not sell all of the
Conversion Shares (or corresponding Xcyte Shares) in accordance with Clause 2.4
above, SE shall be deemed to have waived its rights in respect of such breach
and each of the parties shall be released and discharged from further
obligations to the other party under this Agreement.

2.8  
In the event that SE is prevented from selling some or all of the Xcyte Shares
in accordance with Clause 2.4 above as a result of any restriction which Xcyte
has applied to the sale of the Conversion Shares (or the corresponding Xcyte
Shares), Xcyte shall pay to SE an amount equal to £5 million less the gross sale
proceeds received by SE (written evidence of which shall be provided by SE to
Xcyte) in respect of the sale of any of the Conversion Shares (or corresponding
Xcyte Shares) that it has been able to sell.
  3.  
DEFAULT INTEREST

If any sums due to SE pursuant to the terms of Clause 2.6 or 2.8 have not been
paid in full by the appropriate due date, Xcyte will be liable to pay to SE the
full amount outstanding with daily interest on the amount remaining outstanding
at the rate of 4 per cent per annum above the base rate for the time being of
the Governor and Company of the Bank of Scotland from the date the payment
becomes due until SE receives payment in full.

4.  
TERMINATION AND REDUCTION OF LIABILITY

4.1  
If SE ceases to hold the Conversion Shares (or the corresponding Xcyte Shares
following a distribution of such shares pursuant to a liquidation of Cyclacel
Group):

  (a)  
each of the parties shall be released and discharged from further obligations to
the other party under this Agreement; and

  (b)  
the parties’ respective rights against each other under this Agreement shall be
cancelled,

provided that such release, discharge and cancellation shall not affect their
respective rights, obligations and liabilities arising in respect of any matter
or thing arising prior to such release, discharge and cancellation, including
their respective rights and/or obligations in respect of amounts due and payable
prior to such release, discharge and cancellation but remaining unpaid (if any).

 

3



--------------------------------------------------------------------------------



 



4.2  
In the event that SE at any time reduces its holding of Conversion Shares (or
the corresponding Xcyte Shares following a distribution of such shares pursuant
to a liquidation of Cyclacel Group), but continues to hold one or more of such
shares at a time when Xcyte breaches the provisions of Clauses 2.1 or 2.3 above,
the amount of £5 million referred to in Clauses 2.6 and 2.8 shall be reduced, on
a straight line basis, to an amount which is proportionate to the number of
Conversion Shares (or corresponding Xcyte Shares, as the case may be) that SE
held at the time of such breach relative to the amount of Conversation Shares
(or corresponding Xcyte Shares, as the case may be) held at the time of the
completion of the Transaction.

5.  
VARIATION

No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of the parties hereto.

6.  
NOTICES

Any notice, request, demand or other communication to be given by one party to
any other party under or in connection with the matters contemplated by this
Agreement shall be in writing and shall be delivered, sent by first class mail
or by air mail to the address of the relevant party set out below, marked for
the attention of the person set out below, or by fax (confirmed by first class
mail or air mail) to the relevant fax number set out below, or to such other
address or fax number as that party may from time to time notify to the other
parties in accordance with this Clause 6:
Xcyte Therapies, Inc.
Address: James Lindsay Place, Dundee Technopole, Dundee, DD1 5JJ
Fax number: 01382 206 067
Marked “URGENT — For the attention of: Paul McBarron”
Scottish Enterprise
Address: 5 Atlantic Quay, 150 Broomielaw, Glasgow, G2 8LU
Fax number: 0141 221 3217
Marked “URGENT — For the attention of: Gerard Kelly/Martin Hughes”

6.1  
Notices sent as above will be deemed to have been received:-

  6.1.1  
in case of delivering by hand, when delivered;
    6.1.2  
two Business Days after the day of posting (in the case of first class mail);
    6.1.3  
four Business Days after the date of posting (in the case of air mail); or
    6.1.4  
on the next Business Day after transmission (in the case of fax messages, but
only if a transmission report is generated by the sender’s fax machine recording
a message from the recipient’s fax machine, confirming that the fax was sent to
the number indicated above and confirming that all pages were successfully
transmitted).

7.  
ASSIGNATION
  7.1  
SE may assign or novate its rights and obligations pursuant to this Agreement to
any SE Successor without restriction.

 

4



--------------------------------------------------------------------------------



 



7.2  
Other than as provided in Clause 7.1, no party shall be entitled at any time to
assign, transfer, deal or part with all or any of its rights or obligations
under this Agreement or sub-contract the performance of any of its obligations
under this Agreement without the consent of the other party.
  8.  
EXPENSES
     
Xcyte shall pay SE’s it costs of an amount up to £15,000 (plus VAT and outlays)
connected with the negotiation, preparation, execution and implementation of
this Agreement and all ancillary documentation envisaged herein.
  9.  
ENTIRE AGREEMENT
  9.1  
This Agreement constitutes the entire agreement and understanding of the parties
and supersedes any previous agreement between the parties relating to the
subject of this agreement.
  9.2  
Each of the parties acknowledges and agrees that, in entering into this
Agreement, it does not rely on, and shall have no remedy in respect of, any
statement, representation, warranty or understanding (whether negligently or
innocently made) of any person (whether a party to this Agreement or not) other
than as expressly set out in this Agreement.
  10.  
GOVERNING LAW AND JURISDICTION
     
This Agreement and the rights and obligations of the parties under it shall be
governed by and construed in all respects in accordance with the laws of England
and the parties submit to the non-exclusive jurisdiction of English courts.

EXECUTED and DELIVERED as a deed in  _____  counterparts on the date first above
written.

                 
EXECUTED as a deed for and on behalf of
    )          
SCOTTISH ENTERPRISE by:
    )    
 
Authorised Signatory    
 
               
EXECUTED as a deed for and on behalf of
    )          
CYCLACEL PHARMACEUTICALS, INC. by:
    )    
 
Authorised Signatory    

 

5